Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 17/104,746, filed on November 25, 2020.  In response to Examiner’s First Office Action of February 3, 2021, Applicant, on August 2, 2021, amended claims 1, 6-7, and 22.  Claims 1-22 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are in sufficient to overcome the rejection. Please refer to the 35 U.S.C.§101 rejection for further explanation and rationale. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  
Response to Arguments
Applicant’s arguments filed August 2, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed August 2, 2021.
On Pg. 8-11 of the Remarks, regarding 35 U.S.C. § 101, Applicant states that the claimed subject matter does not fall within the abstract idea grouping of methods of 
On Pg. 12-14 of the Remarks, regarding 35 U.S.C. § 101, Applicant disagrees with Step 2A Prong II analysis and sites similarities to DDR Holdings, LLC v. Hotels.com such that the claims are inventive for resolving a particular manufacturing-centric problem by reciting a specific way of to calculate and display a manufacturing time that includes receiving an input by a user, extracting information from the input that is specific for the request for manufacture and creating a 3D model from that extracted request.  Examiner respectfully disagrees.  In regards to DDR Holdings, the Court went on to distinguish the invention from that in Ultramercial:
Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. . . When the limitations of the '399 patent's asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet.

The present claim involves an invention more similar to that in Ultramercial than DDR Holdings. Examiner finds the present claims do not recite significantly more than the abstract idea and include words equivalent to “apply it” as described in MPEP2106.05(f). The “computer devices”, “and “system” perform functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); and (storing and retrieving information in memory), Versata Dev. Group, Inc. v. SAP Ant, Inc.,193 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Examiner finds, the improvements are directed towards the judicial exception, in particular, receiving, extracting, and producing 3D computer model. The claims contain little more than a directive to use computer elements to implement the abstract idea recited by the claims. In contrast, the patent claims in DDR Holdings, described by the Court, "specify how interactions with the Internet are manipulated to yield a desired result." DDR Holdings, 773 F.3d at 1258.  Examiner recommends incorporating elements from Par. 42, 51 and 53- specifically the pricing and lead time calculations in the Applicants Specification and refer to Example 42 where in Step 2A Prong II - recites a combination of additional elements including .. converting updated information that was input by a user in a non-standardized form to a standardized format in the PTO Guidance to support overcoming the 101 rejection.
On Pg. 15-16 of the Remarks, regarding 35 U.S.C. § 101 and Step 2B, Applicant states the claim limitations, as amended, amount to an inventive concept because the calculation and displaying of the manufacturing time includes taking a user input, which may include a variety of information, extracts only the data that is relevant to creating a manufacture request and produces a 3D model by using the specifications extracted from the user input.  In response, Examiner finds the present claims improve an existing business process of manufacturing/production requests and there are currently no functional advancements to any technology or technological field, in order for the claim elements to be considered significantly more than the abstract idea itself. Utilizing computer devices and a system are all, both individually and in combination, computer functions such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (See MPEP 2106.05(d)(II). Applicant has not identified any meaningful limitations that would alter this analysis. Therefore, there are no limitations in the present claim that transform the abstract idea such that the claim amounts to significantly more than the abstract idea itself.
On Pg. 16 of the Remarks, regarding 35 U.S.C. § 103, Applicant states it is not obvious to a person having ordinary skill in the art to combine the method for implementing design-for-manufacturability checks during construction of a virtual model, as taught by Herrman, with the device customization method, as taught by Pettibone. In response, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.
On Pg. 17-18 of the Remarks, regarding 35 U.S.C. § 103, Applicant states that the cited combination does not teach each and every element of Applicant's claims as amended.  In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Regli is now applied for Claims 1 and 22.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  
Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One -Claims 1-21 are directed to a method for expediting manufacture of 3D model and claim 22 is directed to a system for expediting manufacture of 3D model which are a statutory category.
Step 2A, Prong One – Claim 1 recites a method for expediting manufacture of a 3D model and Claim 22 recites a system for expediting manufacture of a 3D model, which include, displaying user selectable expedited manufacturing reservation options for a plurality of requests for manufacture; generating a prompt to select a user selectable expedited manufacturing reservation option from the displayed selectable expedited manufacturing reservation; receiving an expedited manufacturing reservation corresponding to the selected user selectable expedited manufacturing reservation option; storing the expedited manufacturing reservation; receiving a user input; extracting a request for manufacture, wherein extracting the request for manufacture comprises: generating at least a query as a function of the user input; and generating the request for manufacture as a function of the at least a query; producing an associated 3D computer model as a function of the request for manufacture; automatedly comparing requests for manufacture and one or more aspects of the associated 3D computer model with the expedited manufacturing reservation; determining an applicability of the expedited manufacturing reservation to the request for manufacture; calculating a total time to complete the request for manufacture; and presenting the total time to complete the request for manufacture.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity”- advertising, marketing or sales activities; business relations.  Other than reciting “computer devices”, “and “system”, nothing in the claim elements preclude the step from being a “Methods of Organizing Human Activity”- advertising, marketing or sales activities; business relations.   Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform each step. The computer is recited at a high-level of generality – as it’s only in the preamble and it is unclear which steps are actually performed by the computer, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field of supply planning. The claim is directed to an abstract idea. 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer devices”, and “system”, is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  With regards to receiving
and comparing user manufacturing reservations/requests [e.g. receiving and analyzing data] and step 2B, it is generic computer functionality – see MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. 
Dependent Claims 2- 21 recite the additional limitations of receiving a confirmation of the request for manufacture and storing information in connection with the request for manufacture to expedite manufacture; automatedly advising or notifying the user as a function of a result of the comparing; advising or notifying the user includes offering one or more expedited manufacturing reservations to the user for purchase; expedited manufacturing reservations are determined as a function of a result of the comparing; determining the aspects of the associated 3D computer model by interrogating the associated 3D computer model; comparing at least one material, dimension, or tolerance specified by or determined by interrogating the associated 3D computer model with a material, dimension, or tolerance requirement in the expedited manufacturing reservation; comparing aspects of the associated 3D computer model with [data sets specifying best manufacturing practices/ associated with structures that have already been manufactured, with structures for which molds have already been manufactured, etc. ]; offering an expedited manufacturing reservation to the user at a discounted rate or free of charge if one or more aspects of the associated 3D computer model is identical to a 3D computer model associated with a structure that has already been manufactured; expedited manufacturing reservation [ specifies a duration of time for which it remains effective / a duration of time for which it remains effective/ specifies a money limit, etc.]; displaying a listing of one or more processes of the manufacture that may be expedited to the user; receiving an indication of which of the processes are to be expedited from the user, wherein remaining ones of the processes are not expedited; the request for manufacture requires one or more materials or operations and the materials or operations are analyzed to determine which are eligible for expediting; identifying one or more aspects of the associated 3D computer model that may require a manufacturing process incompatible with the expedited manufacturing reservation and presenting the user with an option to proceed with a modified expedited manufacturing reservation.; identifying one or more aspects of the associated 3D computer model that may by incompatible with best manufacturing practices and presenting the user with options to proceed or cancel; and further narrowing the abstract idea.  These recited limitations in the dependent claims do not include additional elements that are sufficient to amount to significantly more than the above-identified judicial exceptions in Claims 1 and 22.  Dependent Claim 2 recites the additional limitations of “computer device” which is MPEP 2106.05(d)(II) i. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc. and i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Herrman et al., US Publication No. 20150127131A1 [hereinafter Herrman] in view of Regli et al., US Publication No. 20030208285A1 [hereinafter Regli].
Regarding Claim 1, Herrman specifically teaches
A method of enabling expedited manufacture of one or more instantiations of a structure modeled as a 3D computer model, the method implemented on one or more computer devices and comprising: displaying, by one or more computer devices, one or more user selectable expedited manufacturing reservation options for a plurality of requests for manufacture;  (Herrman Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. "; Par. 50-"Block S132 can present these costs to the user in the prompt--such as with options to select one or more alternative manufacturing methods for producing the real part--enable the user to ascertain the costs of producing the real part with the pocket as current specified in the virtual model and to weigh such costs against a perceived value of the current geometry. "; Par. 52-"Block S132 can highlight the corresponding region of the virtual compound surface in the virtual model displayed (e.g., rendered) within the CAD program to guide the user identifying the portion of the virtual model to be modified, as shown in FIG. 5. Block S132 can similarly display, within the CAD program or within the DFM plug-in, a prompt to loosen a tolerance on a dimension of the virtual compound surface feature to enable the dimensional requirements of the real part--as specified in the virtual model--to be met with a large cutting tool.”);
generating, by the one or more computer devices, a prompt to select a user selectable expedited manufacturing reservation option from the displayed one or more selectable expedited manufacturing reservation;  (Herrman Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. "; Par. 50-"Block S132 can present these costs to the user in the prompt--such as with options to select one or more alternative manufacturing methods for producing the real part--enable the user to ascertain the costs of producing the real part with the pocket as current specified in the virtual model and to weigh such costs against a perceived value of the current geometry. ";  Par. 15-"The method S100 can execute within a CAD modeling program executing on a workstation, such as on a desktop computer, laptop computer, tablet, or other computing device."; Par. 16-"By collecting current manufacturing facility-specific data--such as by downloading a manufacturability file directly from the manufacturing facility--and applying these data to a virtual model locally on a user's computing device, the method S100 can enable secure real-time manufacturability analysis for production of units of the real part by the specific manufacturing facility based on real and current manufacturing capabilities of the manufacturing facility.”);
receiving, at the one or more computer devices, an expedited manufacturing reservation corresponding to the selected user selectable expedited manufacturing reservation option, wherein the expedited manufacturing reservation applies to a plurality of requests for manufacture;  (Herrman Par. 14- “Generally, the method S100 applies a manufacturing file--specifying manufacturing and/or material sourcing capabilities, etc. of a manufacturing facility--to virtual features added to the virtual model to identify manufacturability-related issues for a real part to be manufactured according to the geometry of the virtual model substantially in real-time as virtual features are added to the part file containing the virtual model. The manufacturing file can be specific to a particular manufacturing facility and can include current, confirmed, and/or projected manufacturing capabilities (e.g., on-hand and operable machining centers) of the manufacturing facility; a list of standard and/or custom tooling available at the manufacturing facility; and/or a schedule of tooling, machine tool, and/or machining center availability for the manufacturing facility (e.g., in the form of a calendar); etc.”);
storing, at the one or more computer devices, the expedited manufacturing reservation; (Herrman Par. 23- “The manufacturing facility can also set and/or update these data, such as on a second, minute, hourly, daily, or weekly schedule, and Block S110 can actively or passively collect these updated data for application in subsequent Blocks of the method S100 to automatically serve manufacturability-related prompts to the user. Block S110 can thus collect current manufacturing, projected capacity, tooling, material stock, machining center availability, and other data from the manufacturing facility for application in subsequent Blocks of the method S100 to deliver current (i.e., up-to-date) manufacturability-related prompts to the user through the CAD program. Alternatively, Block S110 can actively collect these data and aggregate these data into a local manufacturing file stored locally on the user's workstation, such as by scraping a server affiliated with the manufacturing facility for manufacturing-related data”; Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. ";)
receiving at the one or more computer devices, a user input  (Herrman Par. 9-“ at a first time, prompting a user, through the computer-aided drafting engine, to adjust a dimension of the virtual feature to enable production of the real part with a second material stock cross-section, in the set of available material stock cross-sections of the material, less than the first material stock cross-section in Block S124”; Par. 16- “By collecting current manufacturing facility-specific data--such as by downloading a manufacturability file directly from the manufacturing facility--and applying these data to a virtual model locally on a user's computing device, the method S100 can enable secure real-time manufacturability analysis for production of units of the real part by the specific manufacturing facility based on real and current manufacturing capabilities of the manufacturing facility.”); 
automatedly comparing, via at least one of the one or more computer devices, one or more of the requests for manufacture and one or more associated 3D computer models with the expedited manufacturing reservation; (Herrman Par. 15- “The method S100 can execute within a CAD modeling program executing on a workstation, such as on a desktop computer, laptop computer, tablet, or other computing device. For example, the method S100 can execute within a design-for-manufacturability (DFM) plug-in within the CAD program, and the DFM plug-in can retrieve the manufacturing file from the manufacturing facility over an Internet connection (e.g., from an application server hosting manufacturing data collected from and/or by the manufacturing facility), locally compare virtual futures within a virtual model constructed within the CAD program part to the manufacturing file, and generate and display manufacturability-related notifications within the CAD program substantially in real-time as virtual features are constructed therein.”)
determining, via the one or more computer devices and as function of the automated comparing, an applicability of the expedited manufacturing reservation to the request for manufacture; (Herrman Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. "; Par. 37-"Blocks S120, S122, and S124 can also update the manufacturing method, material prediction, material recommendation, and/or dimension change prompt for the real part as additional geometry features are added to the part file. In particular, Blocks S120, S122, and S124 can repeat in response to insertion of each new feature into the virtual model to preemptively provide suggestions to the user to adjust dimensions, tolerances, and/or other geometries of each new feature, as applicable, to reduce manufacturing cost, to reduce materials cost, and/or to reduce manufacturing risk for the real part.”)
calculating, via at least one of the one or more computer devices, a total time to complete the request for manufacture; (Herrman Par. 26- “Blocks S120, S122, and S124 function to predict a minimum three-dimensional size of a volume of material (a "stock geometry") necessary to produce a unit of the real part according to one or more virtual features defined within the virtual model and to make suggestions to the user to adjust one or more virtual features in the virtual model to reduce a cost of material stock for the real part, to reduce a manufacturing time (and therefore a total manufacturing cost) for the real part, to reduce a fulfillment time for an order of units of the real part, etc., as shown in FIG. 5."; Par. 39-" Block S122 can calculating a minimum stock length for the first material stock cross-section for a unit of the real part based on the minimum stock geometry for the real part, can calculate a first machining time for the real part with the first material stock cross-section, and can then estimate a first cost to manufacture the real part from the first material stock cross-section based on the first machining time and a cost of the first material stock cross-section of the minimum stock length...In this example, Block S122 can implement methods or techniques described in U.S. patent application Ser. No. 14/517,711 to transform the first machining time for the real part...Furthermore, in this example, Block S122 can calculate a second machining time for the unit of the real part with the second material stock cross-section ...Generally, machining time can correlate proportionality to per-unit cost to produce the real part, machining time can correlate proportionally to a volume of material to be removed from material stock to produce a unit of the real part, and larger initial material stock for a unit of a real part requires removal of more material to complete the unit”)
and presenting, via at least one of the one or more computer devices, the total time to complete the request for manufacture. (Herrman Par. 39- “Generally, machining time can correlate proportionality to per-unit cost to produce the real part, machining time can correlate proportionally to a volume of material to be removed from material stock to produce a unit of the real part, and larger initial material stock for a unit of a real part requires removal of more material to complete the unit. ..therefore, by proposing an alternative (e.g., smaller) material stock for the real part, the method S100 may not only guide the user in designing a real part that can be manufactured with less expensive material stock but also guide the user in designing the real part that can be machined (or otherwise produced) in less time and therefore with lower manufacturing cost. Block S122 and S124 can cooperate to estimate and then present these cost data to the user, such as to provide qualitative support to the prompt and to provide incentive to the user in acting on the prompt...Block S124 can additionally or alternatively display a difference between the first cost and the second cost or present cost-related data to the user in any other way through the part file, the DFM plug-in, and/or the CAD program.”).

Herrman (par. 23) teaches criteria to manufacture and the following feature is expounded upon by a teaching taught by Regli:
extracting, at the one or more computer devices, a request for manufacture, wherein extracting the request for manufacture comprises: generating at least a query as a function of the user input (Regli Par. 28-29-“ Preferably, the solid model description 101 includes information describing how to manufacture the artifact corresponding to the solid model. Preferably, the query model 101 includes features such as those describing the shape, form, and topology of the object as well as a description of the manufacturing process for building the artifact. Such information is referred to herein as manufacturing features. The query model 101 may also include assembly/mating features and those interactions between features which influence process plans and the selection of machining operations and fixtures. Additionally, the query model may include the feature space of available manufacturing operations.
[0029]
Depending on the user, different features of an object may be of interest. In step 102, specific features or sets of features from the query model 101 may be selected by a user according to a predetermined similarity criteria.”); 
and generating the request for manufacture as a function of the at least a query (Regli Par. 29-“ In step 102, specific features or sets of features from the query model 101 may be selected by a user according to a predetermined similarity criteria. For example, if a user is interested in machining or CAD/CAM, machining features are selected. If the user is interested in assembly planning, assembly/mating features would be selected. If the user is interested in topology matching, features describing the faces of the artifact would be selected. The selection process would normally be conducted by the user entering the selected features via keyboard or mouse input to a computer. Such input could use any of the variety of computer input techniques such as query based or form based data input.”; Par. 33-“ FIG. 2( a) illustrates the UMDG and its generation from a solid model of a bracket. FIG. 2a shows the bracket itself along with the STEP AP 224 manufacturing features that have been extracted using FBMach. For each of the manufacturing features of the bracket, a node is added to the UMDG that is labeled with attributes of the feature such as its type and dimensions. For each pair of nodes, an edge is added if the two nodes interact (i.e., have a non-empty intersection of the feature volumes). FIG. 2(b) similarly illustrates the UMDG and its generation from the solid model of a torpedo motor.”); 
producing, by one or more computer devices, an associated 3D computer model as a function of the request for manufacture (Regli Par. 33-34-“ FIG. 2( a) illustrates the UMDG and its generation from a solid model of a bracket. FIG. 2a shows the bracket itself along with the STEP AP 224 manufacturing features that have been extracted using FBMach. For each of the manufacturing features of the bracket, a node is added to the UMDG that is labeled with attributes of the feature such as its type and dimensions. For each pair of nodes, an edge is added if the two nodes interact (i.e., have a non-empty intersection of the feature volumes). FIG. 2(b) similarly illustrates the UMDG and its generation from the solid model of a torpedo motor. Preferably, at the conclusion of constructing the UMDG of the query model, the UMDG is stored in the knowledge-base in association with the solid model. As would be clear, if a query model is selected from the knowledge-base with a UMDG already constructed for the selected features, steps 104 and 106 are skipped.”);
Herrman and Regli are directed to manufacture modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modeling of Herrman to utilize query functionality, as taught by Regli, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman with the motivation of characterizing the solid models in such a way that the solid models in the knowledge-base may be indexed in order to accurately and efficiently maintain knowledge-bases of solid models and to facilitate efficient retrieval of solid models from the knowledge-bases. (Regli Par. 9).
Regarding Claim 2, 
The method of claim 1, further comprising receiving a confirmation of the request for manufacture and storing, on at least one of the one or more computer devices, information in connection with the request for manufacture to expedite manufacture of one or more instantiations of the structure in accordance with the reservation when the expedited manufacturing reservation is applicable to the request for manufacture.  (Herrman Par. 63- “Block S150 of the method S100 recites, at a second time succeeding the first time, submitting, to a manufacturing facility and over a computer network, an order for production of a unit of the real part according to the virtual model. Generally, Block S150. Generally, Block S150 functions to receive confirmation for submission of an order for one or more units of the real part from the user through the CAD program and/or quoting plug-in and to transmit relevant part data and order details to the manufacturing facility--such as over a computer network (e.g., the Internet)--for queuing (i.e., scheduling) fulfillment of the order by the manufacturing facility, as shown in FIGS. 4 and 5.”).
Regarding Claim 3, 
The method of claim 1, further comprising automatedly advising or notifying the user as a function of a result of the comparing.  (Herrman Par. 11- “in response to insertion of a dimensioned stock geometry feature into a part file within the computer-aided drafting engine and in response to selection of a material within the part file, displaying a first notification within the computer-aided drafting engine in Block S124, the first notification including a suggestion for an alternative stock dimension based on the set of stock dimensions of available materials; in response to insertion of a second dimensioned feature geometry into the part file; displaying a second notification within the computer-aided drafting engine in Block S132, the second notification including a suggestion for an alternative dimension of the first dimensioned feature geometry based on the tooling availability; in response to insertion of a third dimensioned feature geometry into the part file, generating a manufacturability score for the second dimensioned feature geometry based on the machine tool availability in Block S140; and displaying the third notification within the computer-aided drafting engine in response to the manufacturability score that falls below a threshold manufacturability score in Block S142, the third notification including a suggestion for an alternative feature geometry.”).
Regarding Claim 6, 
The method of claim 1, further comprising determining one or more aspects of the associated 3D computer model by interrogating the associated 3D computer model. (Herrman Par. 26- “For example, Block S120, S122, and S124 can cooperate to extrapolate a minimum necessary stock geometry for the real part from one or more virtual futures defined within the part file, to identify a first material stock cross-section available in a material elected for the real part based on the minimum stock geometry”; Par. 27-“ Block S120 can then extract dimensions from the stock geometry to estimate a minimum material stock size from which a unit of the real part can be machined. Block S120 can further predict a preferred orientation of the material stock for machining, one or more part flips and a corresponding part flip sequence, locations of tabs or other fixturing features in unit with the real part during manufacture, and/or sizes of the fixturing features, etc., and Block S120 can apply these parameters to the first virtual geometry to estimate the minimum stock size for a unit of the real part to achieve reliable fixturing with sufficient stock material to fully realize the virtual model in a completed unit of the real part.”).
Regarding Claim 7, 
The method of claim 1, wherein automatedly comparing one or more of the request for manufacture and one or more associated 3D computer models with the expedited manufacturing reservation includes comparing at least one material, dimension, or tolerance specified by or determined by interrogating the associated 3D computer model with a material, dimension, or tolerance requirement in the expedited manufacturing reservation. (Herrman Par. 9- “in response to insertion of a virtual feature into the virtual model, estimating a minimum stock geometry for the real part based on the virtual feature in Block S120; selecting a first material stock cross-section from a set of available material stock cross-sections of a material designated for the real part based on the minimum stock geometry in Block S122; at a first time, prompting a user, through the computer-aided drafting engine, to adjust a dimension of the virtual feature to enable production of the real part with a second material stock cross-section, in the set of available material stock cross-sections of the material, less than the first material stock cross-section in Block S124; at a second time succeeding the first time, submitting, to a manufacturing facility and over a computer network, an order for production of a unit of the real part according to the virtual model in Block S150.”; Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part.").
Regarding Claim 8, 
The method of claim 1, further comprising comparing one or more aspects of the associated 3D computer model with one or more data sets specifying best manufacturing practices. (Herrman Par. 17- “The method S100 can alternatively implement similar functionality to deliver generic (i.e., facility-agnostic) DFM prompts to the user, such as based on common or established manufacturing practices and general availability of common material stock cross-sections. ").
Regarding Claim 9, 
The method of claim 1, further comprising comparing one or more aspects of the associated 3D computer model with one or more 3D computer models associated with structures that have already been manufactured. (Herrman Par. 18- “Block S110 of the method S100 recites, at a computer-aided drafting engine executing on a computing device, receiving a manufacturing file specifying manufacturing capabilities of a particular manufacturing facility. Generally, Block S110 can function to receive, retrieve, or otherwise collect manufacturing data corresponding to the manufacturing facility, such as machine tool availability, tooling availability, stock cross-sections of materials for machining supported by the manufacturing facility, geometries of cutting tools currently in operation at or supported by the manufacturing facility, etc. Block S110 can also collect the manufacturing file containing, machining center configuration, a current manufacturing schedule, a pricing structure, a pricing model, feature manufacturing risk, and/or manufacturing history, etc. of the manufacturing facility.”);
Regarding Claim 10, Herrman in view of Regli teach the method of claim 9…
Herrman teaches, 
further comprising offering an expedited manufacturing reservation to the user at a discounted rate or free of charge…(Herrman Par. 13-“ In one implementation, the method S100 generates manufacturability-related notifications based on a material selection for a unit of the real part corresponding to the virtual model and based on a minimum stock geometry necessary to manufacture the unit of the real part, such as by displaying a prompt (e.g., a notification) within the CAD program to reduce a dimension (e.g., a thickness) of a particular virtual feature to enable selection of a smaller material stock cross-section for production of the unit, which may correlate with less material waste and/or with reduced per-unit cost, as shown in FIGS. 1 and 2. In another implementation, the method S100 generates manufacturability-related notifications based on virtual features … which may correlate with reduced machining time and therefore reduced per-unit cost.”; Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. "; Par. 50-"Block S132 can present these costs to the user in the prompt--such as with options to select one or more alternative manufacturing methods for producing the real part--enable the user to ascertain the costs of producing the real part with the pocket as current specified in the virtual model and to weigh such costs against a perceived value of the current geometry. ";)
Herman teaches utilizing manufacturing history in Herrman (Par.18) and the feature is expounded upon by Regli:
 … if one or more aspects of the associated 3D computer model is identical to a 3D computer model associated with a structure that has already been manufactured. (Regli Par. 11 “and identifying the at least one solid model having the predetermined similarity based upon the numerical measure of similarity being within a predetermined range”);
Herrman and Regli are directed to manufacture modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modeling of Herrman to utilize query functionality, as taught by Regli, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman with the motivation of characterizing the solid models in such a way that the solid models in the knowledge-base may be indexed in order to accurately and efficiently maintain knowledge-bases of solid models and to facilitate efficient retrieval of solid models from the knowledge-bases. (Regli Par. 9).
Regarding Claim 11, 
The method of claim 1, further comprising comparing one or more aspects of the associated 3D computer model with one or more 3D computer models associated with structures for which molds have already been manufactured. (Herrman Par. 35- “Block S120 can calculate a minimum rectilinear volume (e.g., cubic volume) that fully contains the real part, and Block S122 can select a particular standard mold size--from a set of standard mold sizes--sufficient to produce a unit of the real part by injection molding based on the minimum rectilinear volume. Block S122 can also reference the minimum mold size against platen sizes (and tonnages) of injection molding machines operational at the manufacturing facility, such as specified in the manufacturing file, to identify a particular injection molding machine or type or group of injection molding machines for production of the real part with tooling made from the particular standard mold size. (Block S120 can similarly compare the minimum mold size to a size of available sandcasting cope and drag pairs for the real part that is sandcast or to a platen size of one or more diecasting machines operational at the manufacturing facility,”);
Regarding Claim 12, 
The method of claim 1, further comprising comparing the associated 3D computer model with one or more 3D computer models associated with structures that have already been manufactured. (Herrman Par. 18- “Block S110 of the method S100 recites, at a computer-aided drafting engine executing on a computing device, receiving a manufacturing file specifying manufacturing capabilities of a particular manufacturing facility. Generally, Block S110 can function to receive, retrieve, or otherwise collect manufacturing data corresponding to the manufacturing facility, such as machine tool availability, tooling availability, stock cross-sections of materials for machining supported by the manufacturing facility, geometries of cutting tools currently in operation at or supported by the manufacturing facility, etc. Block S110 can also collect the manufacturing file containing, machining center configuration, a current manufacturing schedule, a pricing structure, a pricing model, feature manufacturing risk, and/or manufacturing history, etc. of the manufacturing facility.”);
Regarding Claim 22, Herrman specifically teaches
A system configured to enable expedited manufacture of one or more instantiations of a structure modeled as a 3D computer model, the system comprising one or more computer devices configured to: display, by one or more computer devices, to a user one or more user selectable expedited manufacturing reservation options for a plurality of requests for manufacture;  (Herrman Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. "; Par. 50-"Block S132 can present these costs to the user in the prompt--such as with options to select one or more alternative manufacturing methods for producing the real part--enable the user to ascertain the costs of producing the real part with the pocket as current specified in the virtual model and to weigh such costs against a perceived value of the current geometry. "; Par. 52-"Block S132 can highlight the corresponding region of the virtual compound surface in the virtual model displayed (e.g., rendered) within the CAD program to guide the user identifying the portion of the virtual model to be modified, as shown in FIG. 5. Block S132 can similarly display, within the CAD program or within the DFM plug-in, a prompt to loosen a tolerance on a dimension of the virtual compound surface feature to enable the dimensional requirements of the real part--as specified in the virtual model--to be met with a large cutting tool.”; Par.69-“ The systems and methods of the invention can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a user computer or mobile device, or any suitable combination thereof.”);
generate, by the one or more computer devices, a prompt to select a user selectable expedited manufacturing reservation option from the displayed one or more selectable expedited manufacturing reservation;  (Herrman Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. "; Par. 50-"Block S132 can present these costs to the user in the prompt--such as with options to select one or more alternative manufacturing methods for producing the real part--enable the user to ascertain the costs of producing the real part with the pocket as current specified in the virtual model and to weigh such costs against a perceived value of the current geometry. ";  Par. 15-"The method S100 can execute within a CAD modeling program executing on a workstation, such as on a desktop computer, laptop computer, tablet, or other computing device."; Par. 16-"By collecting current manufacturing facility-specific data--such as by downloading a manufacturability file directly from the manufacturing facility--and applying these data to a virtual model locally on a user's computing device, the method S100 can enable secure real-time manufacturability analysis for production of units of the real part by the specific manufacturing facility based on real and current manufacturing capabilities of the manufacturing facility.”; Par. 69);
receive, at the one or more computer devices, an expedited manufacturing reservation corresponding to the selected user selectable expedited manufacturing reservation option, wherein the expedited manufacturing reservation applies to a plurality of requests for manufacture;  (Herrman Par. 14- “Generally, the method S100 applies a manufacturing file--specifying manufacturing and/or material sourcing capabilities, etc. of a manufacturing facility--to virtual features added to the virtual model to identify manufacturability-related issues for a real part to be manufactured according to the geometry of the virtual model substantially in real-time as virtual features are added to the part file containing the virtual model. The manufacturing file can be specific to a particular manufacturing facility and can include current, confirmed, and/or projected manufacturing capabilities (e.g., on-hand and operable machining centers) of the manufacturing facility; a list of standard and/or custom tooling available at the manufacturing facility; and/or a schedule of tooling, machine tool, and/or machining center availability for the manufacturing facility (e.g., in the form of a calendar); etc.”; Par. 69);
store, at the one or more computer devices, the expedited manufacturing reservation; (Herrman Par. 23- “The manufacturing facility can also set and/or update these data, such as on a second, minute, hourly, daily, or weekly schedule, and Block S110 can actively or passively collect these updated data for application in subsequent Blocks of the method S100 to automatically serve manufacturability-related prompts to the user. Block S110 can thus collect current manufacturing, projected capacity, tooling, material stock, machining center availability, and other data from the manufacturing facility for application in subsequent Blocks of the method S100 to deliver current (i.e., up-to-date) manufacturability-related prompts to the user through the CAD program. Alternatively, Block S110 can actively collect these data and aggregate these data into a local manufacturing file stored locally on the user's workstation, such as by scraping a server affiliated with the manufacturing facility for manufacturing-related data”; Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part.”; Par. 69)
receive at the one or more computer devices, a user input  (Herrman Par. 9-“ at a first time, prompting a user, through the computer-aided drafting engine, to adjust a dimension of the virtual feature to enable production of the real part with a second material stock cross-section, in the set of available material stock cross-sections of the material, less than the first material stock cross-section in Block S124”; Par. 16- “By collecting current manufacturing facility-specific data--such as by downloading a manufacturability file directly from the manufacturing facility--and applying these data to a virtual model locally on a user's computing device, the method S100 can enable secure real-time manufacturability analysis for production of units of the real part by the specific manufacturing facility based on real and current manufacturing capabilities of the manufacturing facility.”); 
automatedly compare, via at least one of the one or more computer devices, one or more of the requests for manufacture and one or more associated 3D computer models with the expedited manufacturing reservation; (Herrman Par. 15- “The method S100 can execute within a CAD modeling program executing on a workstation, such as on a desktop computer, laptop computer, tablet, or other computing device. For example, the method S100 can execute within a design-for-manufacturability (DFM) plug-in within the CAD program, and the DFM plug-in can retrieve the manufacturing file from the manufacturing facility over an Internet connection (e.g., from an application server hosting manufacturing data collected from and/or by the manufacturing facility), locally compare virtual futures within a virtual model constructed within the CAD program part to the manufacturing file, and generate and display manufacturability-related notifications within the CAD program substantially in real-time as virtual features are constructed therein.; Par. 69”)
determine, via the one or more computer devices and as function of the automated comparing, an applicability of the expedited manufacturing reservation to the request for manufacture; (Herrman Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. "; Par. 37-"Blocks S120, S122, and S124 can also update the manufacturing method, material prediction, material recommendation, and/or dimension change prompt for the real part as additional geometry features are added to the part file. In particular, Blocks S120, S122, and S124 can repeat in response to insertion of each new feature into the virtual model to preemptively provide suggestions to the user to adjust dimensions, tolerances, and/or other geometries of each new feature, as applicable, to reduce manufacturing cost, to reduce materials cost, and/or to reduce manufacturing risk for the real part.”; Par. 69)
calculate, via at least one of the one or more computer devices, total time to complete the request for manufacture; (Herrman Par. 26- “Blocks S120, S122, and S124 function to predict a minimum three-dimensional size of a volume of material (a "stock geometry") necessary to produce a unit of the real part according to one or more virtual features defined within the virtual model and to make suggestions to the user to adjust one or more virtual features in the virtual model to reduce a cost of material stock for the real part, to reduce a manufacturing time (and therefore a total manufacturing cost) for the real part, to reduce a fulfillment time for an order of units of the real part, etc., as shown in FIG. 5."; Par. 39-" Block S122 can calculating a minimum stock length for the first material stock cross-section for a unit of the real part based on the minimum stock geometry for the real part, can calculate a first machining time for the real part with the first material stock cross-section, and can then estimate a first cost to manufacture the real part from the first material stock cross-section based on the first machining time and a cost of the first material stock cross-section of the minimum stock length...In this example, Block S122 can implement methods or techniques described in U.S. patent application Ser. No. 14/517,711 to transform the first machining time for the real part...Furthermore, in this example, Block S122 can calculate a second machining time for the unit of the real part with the second material stock cross-section ...Generally, machining time can correlate proportionality to per-unit cost to produce the real part, machining time can correlate proportionally to a volume of material to be removed from material stock to produce a unit of the real part, and larger initial material stock for a unit of a real part requires removal of more material to complete the unit”; Par.69)
and present, via at least one of the one or more computer devices, the total time to complete the request for manufacture. (Herrman Par. 39- “Generally, machining time can correlate proportionality to per-unit cost to produce the real part, machining time can correlate proportionally to a volume of material to be removed from material stock to produce a unit of the real part, and larger initial material stock for a unit of a real part requires removal of more material to complete the unit. ..therefore, by proposing an alternative (e.g., smaller) material stock for the real part, the method S100 may not only guide the user in designing a real part that can be manufactured with less expensive material stock but also guide the user in designing the real part that can be machined (or otherwise produced) in less time and therefore with lower manufacturing cost. Block S122 and S124 can cooperate to estimate and then present these cost data to the user, such as to provide qualitative support to the prompt and to provide incentive to the user in acting on the prompt...Block S124 can additionally or alternatively display a difference between the first cost and the second cost or present cost-related data to the user in any other way through the part file, the DFM plug-in, and/or the CAD program.”; Par. 69).

Herrman (par. 23) teaches criteria to manufacture and the following feature is expounded upon by a teaching taught by Regli:
extract, at the one or more computer devices, a request for manufacture, wherein extracting the request for manufacture comprises: generating at least a query as a function of the user input (Regli Par. 28-29-“ Preferably, the solid model description 101 includes information describing how to manufacture the artifact corresponding to the solid model. Preferably, the query model 101 includes features such as those describing the shape, form, and topology of the object as well as a description of the manufacturing process for building the artifact. Such information is referred to herein as manufacturing features. The query model 101 may also include assembly/mating features and those interactions between features which influence process plans and the selection of machining operations and fixtures. Additionally, the query model may include the feature space of available manufacturing operations. Depending on the user, different features of an object may be of interest. In step 102, specific features or sets of features from the query model 101 may be selected by a user according to a predetermined similarity criteria.”); 
and generate the request for manufacture as a function of the at least a query (Regli Par. 29-“ In step 102, specific features or sets of features from the query model 101 may be selected by a user according to a predetermined similarity criteria. For example, if a user is interested in machining or CAD/CAM, machining features are selected. If the user is interested in assembly planning, assembly/mating features would be selected. If the user is interested in topology matching, features describing the faces of the artifact would be selected. The selection process would normally be conducted by the user entering the selected features via keyboard or mouse input to a computer. Such input could use any of the variety of computer input techniques such as query based or form based data input.”; Par. 33-“ FIG. 2( a) illustrates the UMDG and its generation from a solid model of a bracket. FIG. 2a shows the bracket itself along with the STEP AP 224 manufacturing features that have been extracted using FBMach. For each of the manufacturing features of the bracket, a node is added to the UMDG that is labeled with attributes of the feature such as its type and dimensions. For each pair of nodes, an edge is added if the two nodes interact (i.e., have a non-empty intersection of the feature volumes). FIG. 2(b) similarly illustrates the UMDG and its generation from the solid model of a torpedo motor.”); 
produce, by one or more computer devices, an associated 3D computer model as a function of the request for manufacture (Regli Par. 33-34-“ FIG. 2( a) illustrates the UMDG and its generation from a solid model of a bracket. FIG. 2a shows the bracket itself along with the STEP AP 224 manufacturing features that have been extracted using FBMach. For each of the manufacturing features of the bracket, a node is added to the UMDG that is labeled with attributes of the feature such as its type and dimensions. For each pair of nodes, an edge is added if the two nodes interact (i.e., have a non-empty intersection of the feature volumes). FIG. 2(b) similarly illustrates the UMDG and its generation from the solid model of a torpedo motor. Preferably, at the conclusion of constructing the UMDG of the query model, the UMDG is stored in the knowledge-base in association with the solid model. As would be clear, if a query model is selected from the knowledge-base with a UMDG already constructed for the selected features, steps 104 and 106 are skipped.”);
Herrman and Regli are directed to manufacture modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modeling of Herrman to utilize query functionality, as taught by Regli, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman with the motivation of characterizing the solid models in such a way that the solid models in the knowledge-base may be indexed in order to accurately and efficiently maintain knowledge-bases of solid models and to facilitate efficient retrieval of solid models from the knowledge-bases. (Regli Par. 9).
Claims 4-5, 13-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Herrman et al., US Publication No. 20150127131A1 [hereinafter Herrman] in view of Regli et al., US Publication No. 20030208285A1 [hereinafter Regli], and in further view of Miyashita, US Publication No. US 20070271123A1 [hereinafter Miyashita] 
Regarding Claim 4,  Herrman in view of Regli teach the method of claim 3…

Herrman teaches

wherein advising or notifying the user includes offering one or more expedited manufacturing reservations… (Herrman Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. "; Par. 50-"Block S132 can present these costs to the user in the prompt--such as with options to select one or more alternative manufacturing methods for producing the real part--enable the user to ascertain the costs of producing the real part with the pocket as current specified in the virtual model and to weigh such costs against a perceived value of the current geometry.")

Herrman in view of Regli fail to teach the following feature taught by Miyashita:

…’reservations to the user for purchase’.  (Miyashita Par. 20- “The present invention is a reservation processing system equipped with a reservation terminal for accepting and transmitting reservation information on a product purchase reservation from a reservation seeker and a reservation server for conducting reservation acceptance processing based on the reservation information received from the reservation terminal,”).; Kita-“ Therefore, according to the production reservation system, from the viewpoint of the production reservation device 20, instead of permitting the change of the production condition, the production operation of the press device, that is, the production frame is purchased and charged. In this manner, the production line 30 can be reserved, and the production operation rate can be secured and the production line 30 can be operated stably.”

Herrman and Regli are directed to enhancing manufacturing/production process. While Herrman view of Regli does not specifically disclose the purchasing process Herrman discloses calendaring  to enable faster fulfillment of an order in (Herrman Par. 19). It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination of Herrman, Regli and Miyashita discussed in reference to above, reserve production time. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman in view of Regli with the motivation of processing reservations for use and purchase of all kinds of products, including facility use (Miyashita Par. 1).

Regarding Claim 5, Herrman in view of Regli in further view of Miyashita teach the method of claim 4…

 wherein the one or more expedited manufacturing reservations are determined as a function of a result of the comparing. (Herrman Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. "; Par. 37-"Blocks S120, S122, and S124 can also update the manufacturing method, material prediction, material recommendation, and/or dimension change prompt for the real part as additional geometry features are added to the part file. In particular, Blocks S120, S122, and S124 can repeat in response to insertion of each new feature into the virtual model to preemptively provide suggestions to the user to adjust dimensions, tolerances, and/or other geometries of each new feature, as applicable, to reduce manufacturing cost, to reduce materials cost, and/or to reduce manufacturing risk for the real part.”).

Regarding Claim 13,  Herrman in view of Regli teach the method of claim 1…

Herrman in view of Regli fail to teach the following feature taught by  Miyashita:

wherein the expedited manufacturing reservation specifies a duration of time for which it remains effective. (Miyashita Par. 20- “The present invention is a reservation processing system equipped with a reservation terminal for accepting and transmitting reservation information on a product purchase reservation from a reservation seeker and a reservation server for conducting reservation acceptance processing based on the reservation information received from the reservation terminal, the reservation terminal having a function to accept and transmit to the reservation server reservation seeker-input reservation information containing a plurality of reservation alternatives designating products desired to be reserved and a reservation fixing time that designates a time limit for fixing the reservation, …”).

Herrman and Regli are directed to enhancing manufacturing/production process. While Herrman view of Regli does not specifically disclose the purchasing process Herrman discloses calendaring  to enable faster fulfillment of an order in (Herrman Par. 19). It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination of Herrman, Regli and Miyashita discussed in reference to above, reserve production time. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman in view of Regli with the motivation of processing reservations for use and purchase of all kinds of products, including facility use (Miyashita Par. 1).
Regarding Claim 14,  Herrman in view of Regli teach the method of claim 1…

Herrman in view of Regli fail to teach the following feature taught by  Miyashita:
wherein the expedited manufacturing reservation specifies a monetary limit up to which it applies. (Miyashita Par. 78- “The contents of this information are recorded information identifying reserved products, information regarding reservation seeker allocated product reservations, and information regarding fixed reservation prices decided by the reservation pricing processing unit 103 (amount to be billed for the products under the fixed reservations). In the case of a hotel reservation, for instance, the recorded information is information identifying the reserved product, such as the name of the hotel, room type, check-in date and number of rooms, information regarding the reservation seeker, such as the name and contact address of the reservation seeker, and information on the fixed reservation price such as the accommodation charge.”).

Herrman and Regli are directed to enhancing manufacturing/production process. While Herrman view of Regli does not specifically disclose the purchasing process Herrman discloses calendaring  to enable faster fulfillment of an order in (Herrman Par. 19). It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination of Herrman, Regli and Miyashita discussed in reference to above, reserve production time. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman in view of Regli with the motivation of processing reservations for use and purchase of all kinds of products, including facility use (Miyashita Par. 1).
Regarding Claim 15,  Herrman in view of Regli in further view of Miyashita teach the method of claim 14…
Herrman in view of Regli fail to teach the following feature taught by  Miyashita:
further comprising limiting applicability of the expedited manufacturing reservation to requests having cumulative charges that are within the monetary limit. (Miyashita Par. 147- “So far as economically rational, calculation of the discounted reservation prices can be of any type. As one example thereof, it can be formulated as shown below, where the discounted reservation price is designated as Pd, the standard reservation price as Ps, the number of reservable reservation alternatives as N, the total number of products as Nmax, the time allowance up to the reservation fixing time as T, and the reservation acceptance period as Tmax.”).

Herrman and Regli are directed to enhancing manufacturing/production process. While Herrman view of Regli does not specifically disclose the purchasing process Herrman discloses calendaring  to enable faster fulfillment of an order in (Herrman Par. 19). It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination of Herrman, Regli and Miyashita discussed in reference to above, reserve production time. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman in view of Regli with the motivation of processing reservations for use and purchase of all kinds of products, including facility use (Miyashita Par. 1).
Regarding Claim 20, Herrman in view of Regli teach the method of claim 1…
Herrman teaches,
further comprising identifying one or more aspects of the associated 3D computer model,… (Herrman Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. ").
Herrman in view of Regli fail to teach the following feature taught by Miyashita:
…that may require a manufacturing process incompatible with the expedited manufacturing reservation and presenting the user with an option to proceed with a modified expedited manufacturing reservation.. (Miyashita Par 62- “Note that regarding the list of product reservation choices, the business operator conducting the reservation-based sales can set an appropriate upper limit on the number of reservation alternatives, so that desired reservation information containing a list of reservation choices exceeding the upper limit is not accepted by the reservation server 10.”; Par. 37-“ Further, the reservation processing method according to the present invention is a reservation processing method additionally characterized in that the reservation server calculates a premium reservation price with respect to later-arriving reservation information and, taking the fact that the premium reservation price was accepted by the reservation seeker who input the later-arriving reservation information to mean that the predetermined condition has been met, allocates the provisional reservation with respect to the earlier-arriving reservation information to a reserved product with respect to the later-arriving reservation information and changes one of backup reservations to the provisional reservation.”).
Herrman and Regli are directed to enhancing manufacturing/production process. While Herrman view of Regli does not specifically disclose the purchasing process Herrman discloses calendaring  to enable faster fulfillment of an order in (Herrman Par. 19). It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination of Herrman, Regli and Miyashita discussed in reference to above, reserve production time. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman in view of Regli with the motivation of processing reservations for use and purchase of all kinds of products, including facility use (Miyashita Par. 1).
Regarding Claim 21, Herrman in view of Regli teach the method of claim 1…
Herrman teaches,
further comprising identifying one or more aspects of the associated 3D computer model that may by incompatible with best manufacturing practices… (Herrman Par. 19- “Block S124 and Block S130 can therefore deliver prompts to the user to adjust a virtual feature in the virtual model to enable production of the real part with an alternative machining center, such as with a machining center that is available sooner in the calendar to enable faster fulfillment of an order for the real part. "; Par. 17- “The method S100 can alternatively implement similar functionality to deliver generic (i.e., facility-agnostic) DFM prompts to the user, such as based on common or established manufacturing practices and general availability of common material stock cross-sections. ").
Herrman in view of Regli fail to teach the following feature taught by Miyashita:
… and presenting the user with options to proceed or cancel... (Miyashita Par 113- “This screen 120 has a selected list 115 displaying information regarding products the reservation seeker selected for alternative provisional reservations and an unselected list 116 displaying information regarding products not selected for provisional reservation, and the product information can be freely interchanged between the selection list 115 and the unselected list 116 by clicking the Cancel selection button 117 and Select button 118. The screen 120 is further provided with a bar 119 into which the reservation seeker enters the date by which he or she wants the provisional reservation fixed as a fixed reservation, and the reservation fixing date entered in the bar 119 is included in the reservation information as the reservation fixing date.”).
Herrman and Regli are directed to enhancing manufacturing/production process. While Herrman view of Regli does not specifically disclose the purchasing process Herrman discloses calendaring  to enable faster fulfillment of an order in (Herrman Par. 19). It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination of Herrman, Regli and Miyashita discussed in reference to above, reserve production time. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman in view of Regli with the motivation of processing reservations for use and purchase of all kinds of products, including facility use (Miyashita Par. 1).

Claims 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Herrman et al., US Publication No. 20150127131A1 [hereinafter Herrman] in view of Regli et al., US Publication No. 20030208285A1 [hereinafter Regli], and in further view of Brearly et al., US Publication No. US 7343212 B1 [hereinafter Brearly] 
Regarding Claim 16,  Herrman in view of Regli teach the method of claim 1…

Herrman teaches

further comprising: if the expedited manufacturing reservation is applicable to the request,… (Herrman Par. 63- “Block S150 of the method S100 recites, at a second time succeeding the first time, submitting, to a manufacturing facility and over a computer network, an order for production of a unit of the real part according to the virtual model. Generally, Block S150. Generally, Block S150 functions to receive confirmation for submission of an order for one or more units of the real part from the user through the CAD program and/or quoting plug-in and to transmit relevant part data and order details to the manufacturing facility--such as over a computer network (e.g., the Internet)--for queuing (i.e., scheduling) fulfillment of the order by the manufacturing facility, as shown in FIGS. 4 and 5.”).
Herrman in view of Regli  fail to teach the following feature taught by Brearly:
…displaying a listing of one or more processes of the manufacture that may be expedited to the user.  (Brearly Col 9 Ln15-30- “Substitution rules 56 may indicate a way to prioritize potential substitute components. As discussed above, priority may be based on one or more of various parameters. According to a particular embodiment, substitution rules 56 may indicate that potential substitute components should be organized based on availability. For example, processor 40 may access component information 54 to identify availability dates of particular potential substitute components. Using this information, processor 40 may organize multiple potential substitute components. Alternatively or in addition, various other substitution rules 56 may apply. For example, potential substitute components may be organized by cost, quality, or any other appropriate factor. Furthermore, processor 40 may analyze potential substitute components to identify incompatibilities between potential substitute components and other components listed in a bill of material 50.”).

Herrman and Regli are directed to enhancing manufacturing/production process. While Herrman view of Regli does not specifically disclose the purchasing process Herrman discloses faster fulfillment of an order in (Herrman Par. 19). It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination of Herrman, Regli and Brealy discussed in reference to above, prioritize order processing. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman in view of Regli with the motivation of eliminating or reducing inefficiencies associated with manufacturing (Brearly Col 1 Ln47-50).
Regarding Claim 17,  Herrman in view of Regli in further view of Brearly teach the method of claim 16…

Herrman in view of Regli  fail to teach the following feature taught by Brearly:

further comprising receiving an indication of which of the processes are to be expedited from the user, wherein remaining ones of the processes are not expedited. (Brearly Col 5 Ln19-31- “Parameters may include concepts that are the same or similar to concepts discussed above with regard to triggers. Thus, substitution rules may organize potential substitute components based on one or more parameters such as availabilities, manufacturers, costs, models, qualities, and incompatibilities of components. For example, a list of potential substitute components may be prioritized based on cost. Less expensive substitute components may be identified as having priority with respect to more expensive substitute components or vice versa. As another example, potential substitute components may be prioritized based on quality. Higher quality substitute components may be identified as having priority with respect to lower quality substitute components or vice versa.”).

Herrman and Regli are directed to enhancing manufacturing/production process. While Herrman view of Regli does not specifically disclose the purchasing process Herrman discloses faster fulfillment of an order in (Herrman Par. 19). It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination of Herrman, Regli and Brealy discussed in reference to above, prioritize order processing. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman in view of Regli with the motivation of eliminating or reducing inefficiencies associated with manufacturing (Brearly Col 1 Ln47-50).
Regarding Claim 18, Herrman in view of Regli in further view of Brearly teach the method of claim 16…

Herrman in view of Regli fail to teach the following feature taught by Brearly:
further comprising receiving an indication of which of the processes are to be expedited and to what extent the selected processes are to be expedited from the user. (Brearly Col 9 Ln15-30- “Substitution rules 56 may indicate a way to prioritize potential substitute components. As discussed above, priority may be based on one or more of various parameters. According to a particular embodiment, substitution rules 56 may indicate that potential substitute components should be organized based on availability. For example, processor 40 may access component information 54 to identify availability dates of particular potential substitute components. Using this information, processor 40 may organize multiple potential substitute components. Alternatively or in addition, various other substitution rules 56 may apply. For example, potential substitute components may be organized by cost, quality, or any other appropriate factor. Furthermore, processor 40 may analyze potential substitute components to identify incompatibilities between potential substitute components and other components listed in a bill of material 50.”).
Herrman and Regli are directed to enhancing manufacturing/production process. While Herrman view of Regli does not specifically disclose the purchasing process Herrman discloses faster fulfillment of an order in (Herrman Par. 19). It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination of Herrman, Regli and Brealy discussed in reference to above, prioritize order processing. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman in view of Regli with the motivation of eliminating or reducing inefficiencies associated with manufacturing (Brearly Col 1 Ln47-50).

Regarding Claim 19, Herrman in view of Regli teach the method of claim 1…
Herrman in view of Regli fail to teach the following feature taught by Brearly:
wherein: the request for manufacture requires one or more materials or operations and the materials or operations are analyzed to determine which are eligible for expediting. (Brearly Col 9 Ln15-30- “Substitution rules 56 may indicate a way to prioritize potential substitute components. As discussed above, priority may be based on one or more of various parameters. According to a particular embodiment, substitution rules 56 may indicate that potential substitute components should be organized based on availability. For example, processor 40 may access component information 54 to identify availability dates of particular potential substitute components. Using this information, processor 40 may organize multiple potential substitute components. Alternatively or in addition, various other substitution rules 56 may apply. For example, potential substitute components may be organized by cost, quality, or any other appropriate factor. Furthermore, processor 40 may analyze potential substitute components to identify incompatibilities between potential substitute components and other components listed in a bill of material 50.”).
Herrman and Regli are directed to enhancing manufacturing/production process. While Herrman view of Regli does not specifically disclose the purchasing process Herrman discloses faster fulfillment of an order in (Herrman Par. 19). It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination of Herrman, Regli and Brealy discussed in reference to above, prioritize order processing. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Herrman in view of Regli with the motivation of eliminating or reducing inefficiencies associated with manufacturing (Brearly Col 1 Ln47-50).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Japan Patent Publication No. 2002324179A to Kita et al.- PROBLEM TO BE SOLVED: To manufacture a product, the prescribed quantity of which requires a prescribed time period to manufacture, at a manufacturing line in response to a request from an orderer. SOLUTION: A system is comprised of a step that accepts a requirement for a manufacturing allocation, which reserves the allocation of a manufacturing line 30, from an order's terminal 10, a step that registers reservation data for the manufacturing allocation, which is generated after the manufacturing allotment is confirmed in accordance with the request for the manufacturing allotment, in a manufacturing allotment information database storage 23, a step that stores order information based on received order information after receiving the order information, which furnishes manufacturing activities at the manufacturing line 30 within the manufacturing allotment, in an order information database storage 26, and a step that enables a user to rewrite the order information stored in the order information database storage 26, which responses to the registered manufacturing allotment by referring a material information database storage 24, when the information for changing the manufacturing activities is received during a period between the last manufacturing reservation is confirmed and a preparation for the manufacturing is initiated.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624